﻿
It gives me great pleasure to extend to the President our warmest congratulations on his election to the presidency of this session. I am confident that thanks to his wisdom and great abilities, he will lead this session to success, thus proving that the confidence we have in him is well placed. This confidence can also be attributed to the high esteem in which his friendly country, Malta, is held in the international community.
I would like to take this opportunity to express our appreciation of the previous President, Mr. Joseph Garba, for his efforts in the wise conduct of the previous session.
He would like to renew our support for the Secretary-General,
Mr. Javier Peres de Cuellar, and his consistent efforts aimed at realising the principles of the Charter.
I would also like to take this opportunity to express our gratification at seeing among us the delegation of the independent State of Namibia, which has achieved its independence after a long struggle by its valiant people. I welcome Liechtenstein as a new Member of the United Nations, and congratulate the people of Germany on their great achievement, unity. 
I would like also to express our happiness at seeing the African leader. Nelson Mandela, free at last, pursuing his struggle, along with his people, for the complete elimination of the racist regime in South Africa.
The most outstanding characteristic of this session is that it represents a rebirth of the United Nations, and ushers in a new era in the life and history of this international Organisation after 45 years of its existence and the end of the cold and the ideological war between the world's two principal blocs. It also marks the beginning of the end of the military alliances in East and Hest.
This important historic development is characterized by the shift from confrontation to co-operation, the emergence of a new world order and a new system of international relations. This has taken the form of laws and frameworks which aim at consolidating co-operation between States pursuant to the Charter in a context of respect for the rule of law and the principles of the Charter.
Foremost among those principles is the settlement of disputes between States by peaceful means, respect for international law as the basis of relations between States, and expansion of co-operation between States on the basis of the most fundamental of principles, such as the respect for sovereignty, non-interference in internal affairs and the non-use of force. It is only natural that this most important, positive characteristic augurs well for peace.
Previously, the Security Council was a mere paralysed organ that was made unable to perform its main duty under the Charter, namely, the maintenance of international peace and security. Its activities were limited to mitigating the consequences of armed conflicts by dispatching peace-keeping forces. This had become its most outstanding function. Previously, then, the Security Council was a mere organ, not for resolving political and military conflicts, but rather for deepening the political conflict between the two major blocs. Indeed, it had turned into an arena for record breaking in the use, or rather the abuse, of veto.
Previously, too, the Security Council succeeded only in formulating a framework for resolving conflicts without being able to put an end to such conflicts. Thus, its resolutions became inapplicable theoretical formulae. The world lost interest in the Security Council's resolutions. Due to the paralysis of its decision-making mechanism and its inability to enforce its resolutions in line with the Charter, there grew a feeling that the Council did not have any real moral authority or political clout.
That situation has changed now, and so has the General Assembly. It has changed from an arena of ideological conflict and propaganda to an important international forum where the intractable questions that interest mankind are thrashed out in a spirit of co-operation and with the purpose of finding practical solutions to such issues as disarmament, problems of socio-economic and the environment, and problems relating to the fight against drugs and terrorism, as well as problems of democratisation and the consolidation of human rights without discrimination or narrow interpretation. 
Notwithstanding, and in the teeth of all such international changes, the most important and complex problems of humanity, namely, the world's economic problems and, more specifically, the problems besetting the developing and the least developed countries, continue to worsen from one day to the next. The economic gap between the rich countries and the poor countries, on the one hand, and between the industrialised countries and the developing countries, on the other, continues to widen in a mind-boggling manner that threatens millions of people with poverty, famine and deprivation of the most basic necessities of subsistence. It has also threatened the political stability of many States. These problems pose threats which may immerse our world in a catastrophic situation whose dimensions and effects on international peace and security cannot be imagined.
The situation has also changed with respect to the Security Council. We feel that we have reason for optimism when we see the beginning of the implementation of some of the resolutions adopted by the Security Council on Namibia, Central America, the Iran-Iraq conflict, Cambodia and Afghanistan. Yet, this positive picture remains incomplete as long as the Arab-Israeli conflict continues to be the only exception to the rule followed by the Security Council. Security Council resolutions 242 (1967) and 338 (1973), which constitute the framework for the political settlement in the Middle East, have not been affected by international changes up to this very moment, especially with the world having discovered the true ability of the Security Council to deal with matters which threaten international peace and security, and its ability to guarantee international commitment to its resolutions.
In this regard, the Republic of Yemen calls for a solution to the complex, chronic problems of interest to the Arab region, foremost among which is the question of the Palestinian Arab people, through the same perspective and through the application of the same criteria which affirm the principles of inadmissibility of the occupation of territory by force, the withdrawal of the Israeli forces from the occupied Arab and Palestinian territories including Jerusalem, the Syrian Golan Heights and southern Lebanon, to ensure the independence and sovereignty of Lebanon and to establish the independent Palestinian State, as well as the adoption of immediate steps to halt Jewish immigration to the occupied Arab and Palestinian territories.
While Chapter VII of the Charter was like a jammed weapon, the world suddenly discovered the standing of the Security Council as an international authority that can impose its resolutions with many effective manners, In less than two months, the Security Council adopted nine decisive resolutions to face the most important crisis that erupted during this year in the Gulf region. If the United Nations is the mirror of our world, then what we see in it, whether in the Security Council or in the General Assembly, faithfully reflects the tremendous developments which have led the world from confrontation to co-operation and led to the collapse of all walls, be they physical like the Berlin Hall or mere psychological and ideological walls that used to divide the world. The criteria and the rules of the Charter of the United Nations have thus become dominant, and have taken precedence over all other criteria.
This generation is entitled to welcome the transition from one stage to another in international relations. All have contributed to this transition to varying degrees, and our people in Yemen has made its contribution on the national level in Yemen. The wall which had separated the two parts of the Yemeni homeland came down before the collapse of the Berlin Hall. Thus, our people has given expression to the spirit of our time, not only through the collapse of the psychological and political walls between the sons of the same homeland, but also through the achievement of the dearest wish to the hearts of the Yemeni people, that is, the unity of the Yemeni homeland and the establishment of the Republic of Yemen, which were achieved on 22 May 1990. The establishment of Yemeni unity is, in itself, a great landmark in our contemporary history, yet the value of this historic development is all the greater in view of the manner in which it was achieved. It was achieved by peaceful means and on a solid democratic basis. Its main pillar is the Constitution of the unified State, which is the fruit of 20 years of constructive debate among the finest jurists, scientists, clergymen and other groups in Yemeni society. Thus, the Constitution of the unified State emphasises the finest elements of the Shura heritage of Yemeni history and the totality of human experience in democratic rule. Therefore, with the establishment of a unified State, our people had two celebrations, to celebrate the restoration of the unity of the homeland and the establishment of the unified State and the inauguration of democratic practice enshrined in the Constitution, based on the rule of the people, respect for human dignity and the guarantee of equal political rights to all citizens of Yemen, men and women, the old and the young, without any discrimination. It guarantees the enjoyment by all the citizens of Yemen of all the principal freedoms, including the freedom of expression, the freedom of the press, the freedom to establish political parties and the freedom of political opposition, in addition to the separation of powers, the independence of the judiciary, regular elections for the change of Government and political and economic pluralism in an atmosphere of entente and the rule of law.
I would like to take this opportunity to express our sincere thanks and appreciation to all the heads of delegations who have congratulated us on the achievement of Yemeni unity and the establishment of the Republic of Yemen. While the world was proceeding towards the definition of the new international order, after only three Months of the establishment of the unified State of Yemen, the crisis in the Gulf erupted. It has confronted the Republic of Yemen as well as the emerging international order with a difficult test that will determine the nature and development of the new international order and international relations.
The storming of the State of Kuwait by Iraqi troops on 2 August 1990 was at direct violation with the principles governing relations between States, such as the non-use of force for the settlement of disputes, the inadmissibility of the violation of the sovereignty of an independent State and the illegitimacy of the annexation of the territories of others by force. 
From the very first moment, the Republic of Yemen, due to its awareness of the gravity of the crisis, and by virtue of its adherence to Arab nationalism and its geographical importance on the Arab peninsula, the Gulf and the Red Sae spared no effort in trying to contain the crisis between the two brotherly countries within an Arab framework and to search for a solution by peaceful, fraternal means.
We had hoped that those Arab efforts would result in a speedy solution to the crisis. But, most regrettably, other Powers moved in to derail any Arab attempt to solve the crisis and nip it in the bud. Heavy concentrations of foreign troops began to head towards the region, further complicating and escalating the crisis until it reached its current high degree of gravity, which threatens the security and stability of the region and jeopardises international peace and security.
In a statement on the occasion of the 28th anniversary of the revolution of 26 September, General Ali Abdulla Salah, Chairman of the Presidential Council, reaffirmed our country's position. He said:
"Our position vis-à-vis the crisis in the Gulf has been based on the need to respect the sovereignty and independence of all Arab countries, and on the inadmissibility of occupying the territory of others or resorting to the use of force to solve problems. We have proceeded from the assumption that the principles governing relations between all States of the world must be equally respected and guaranteed between the countries of the Arab nation. That makes it necessary for problems between Arab countries to be resolved within the one Arab family. Therefore, we have insisted and will continue to insist that the peaceful solution acceptable to both parties must be an Arab one, without foreign intervention." 
I should like to make the following points in summary of our view of the settlement of the Gulf crisis and the restoration of peace, security and stability there.
First, Yemen has not and will not approve the occupation of the land of others by fore·. It did not support Iraq's invasion of Kuwait. Secondly, the Republic of Yemen will continue to search for an Arab solution to the crisis that takes into account the causes that led to it and would lead to the withdrawal of Iraqi troops and guarantee the independence and sovereignty of Kuwait. Thirdly, the Republic of Yemen calls for allowing all foreign civilians in Iraq and Kuwait to leave the region. Fourthly, our country does not condone sending of foreign forces to the region end calls for their withdrawal. Fifthly, the Republic of Yemen reaffirms its commitment to Security Council resolution 661 (1990). It has supported Security Council resolution 670 (1990) as an expression of its support for a peaceful solution of the crisis between Iraq and Kuwait and in order to avert the option of war that is being advocated by certain Powers. Mar is an option fraught with dangers and destruction, and would lead to a veritable catastrophe that will do grave damage to the States and peoples of the region and spill over into other parts of that world.
While the Republic of Yemen reaffirms its adherence to the embargo against Iraq and Kuwait, it calls upon the international community to provide it with immediate compensation for the direct effects of its adherence to resolution 661 (1990). Those effects are estimated at no least 11,384 million through the loss of remittances by Yemen ex-patriots, in addition to the loss of 2.5 million tons of crude oil. There are also indirect effects that reflect on the performance of our national economy, as well as the grave difficulties faced by Yemen's balance of payments during this critical stage of our history. 
In conclusion, it must be recognized that the future of the new international order, which constitutes our hope for the future, is contingent upon the choice between war and peace in our region and throughout the world. If successive speakers have insisted on the need to opt for peace, our collective task is to promote a peaceful search for the desired results of restoring normalcy, security and stability to the region. To that sad, we must adopt and develop all available positive initiatives, among which is that made by the President of France, Mr. François Mitterrand.
It was an auspicious coincidence that Yemen should contribute to the transition towards a new international order at an important juncture of its history, culminating in the achievement of Yemen’s unification by peaceful, democratic means. Yemen assures the international community that, through its membership in the Security Council, it will continue to work with the other members of the Council for the maintenance of international peace and security. To that end, Yemen will spare no effort in faithfully reflecting all questions of interest to Arab countries and peoples.
